Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered April 25, 2007 in a personal injury action. The order denied defendant’s motion for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 11 and 12, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Centra, Fahey, Peradotto and Green, JJ.